 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. ing and Rehabilitation Center and District 1199, The Health Care and Social Service 
Union, SEIU, AFL±CIO. Case 9±CA±34081 September 20, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX Pursuant to a charge and amended charge filed on sel of the National Labor Relations Board issued a leging that the Respondent has violated Section 8(a)(5) 
ing the Union's request to bargain following the Union's certification in Case 9±RC±16556. (Official notice is taken of the ``record'' in the representation lations, Secs. 102.68 and 102.69(g); Frontier Hotel, tions in the complaint. On August 27, 1996, the General Counsel filed a Motion for Summary Judgment and Memorandum in Support, with exhibits attached. On August 28, 1996, the Board issued an order transferring the proceeding tion should not be granted. On September 11, 1996, 
the Respondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer and response the Respondent admits its 
tion in the representation proceeding. The Respondent alleges that the licensed practical nurses (LPNs) are statutory supervisors and therefore the certified unit is 
invalid. All representation issues raised by the Respondent tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 
ceeding. We therefore find that the Respondent has not raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh 
Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). ment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION ginia corporation, has been engaged in the operation of a nursing home providing skilled nursing care at its Sissonville, West Virginia facility. During the 12-month period preceding issuance of ations, derived gross revenues in excess of $100,000 and purchased and received at its Sissonville, West rectly from points outside the State of West Virginia. 
We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), zation within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held July 7, 1995, the Union was certified on April 29, 1996,1 lective-bargaining representative of the employees in 
the following appropriate unit: tical nurses (LPNs) employed by the Employer at its Sissonville, West Virginia facility, excluding all professional employees, guards and supervisors as defined in the Act. The Union continues to be the exclusive representative under Section 9(a) of the Act. B. Refusal to Bargain About May 30, 1996, the Union, in writing, re-quested the Respondent to bargain, and, about July 22, 1996, the Respondent, by letter, refused. We find that this refusal constitutes an unlawful refusal to recognize and bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after July 22, 1996, to recognize and bargain with the Union as the exclusive collective-bargaining representative of employees in the appro-1 Pursuant to a petition filed in Case 9±AC±99, on August 7, 1996, 
spondent. 322 NLRB No. 29  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD priate unit, the Respondent has engaged in unfair labor practices affecting commerce within the meaning of 
Section 8(a)(5) and (1) and Section 2(6) and (7) of the 
Act. REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, derstanding in a signed agreement. ices of their selected bargaining agent for the period spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Glenmark Associates, Inc. d/b/a Cedar Ridge Nursing and Rehabilitation Center, Sissonville, West Virginia, its officers, agents, successors, and as-signs, shall 1. Cease and desist from (a) Refusing to recognize and bargain with District 1199, The Health Care and Social Service Union, 
ative of the employees in the bargaining unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment and, if an understanding is reached, embody the understanding in a signed agreement: tical nurses (LPNs) employed by the Employer at its Sissonville, West Virginia facility, excluding all professional employees, guards and supervisors as defined in the Act. (b) Within 14 days after service by the Region, post at its facility in Sissonville, West Virginia, copies of 
the attached notice marked ``Appendix.''2 Copies of 2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a the notice, on forms provided by the Regional Director for Region 9 after being signed by the Respondent's 

spondent and maintained for 60 consecutive days in 
conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps 

tices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
ceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current 

spondent at any time since August 2, 1996. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region 
attesting to the steps that the Respondent has taken to 
comply. Dated, Washington, D.C. September 20, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD Judgment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.'' APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we 
dered us to post and abide by this notice. WE WILL NOT refuse to bargain with District 1199, The Health Care and Social Service Union, SEIU, 

ployees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act.  CEDAR RIDGE NURSING & REHABILITATION CENTER 3 WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on terms and conditions of employment for our employees in the bargaining unit: 
tical nurses (LPNs) employed by us at our Sissonville, West Virginia facility, excluding all professional employees, guards and supervisors as 
defined in the Act. GLENMARK ASSOCIATES, INC. D/B/A CEDAR RIDGE NURSING AND REHABILITATION CENTER 